DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Rariden, Reg. No. 54,388 on April 23, 2021 via telephone and electronic mail.
The application has been amended as follows: 

(original)  A processor-based system, comprising:
one or more processing components;
one or more memory or storage components encoding routines executable by the one or more processing components, wherein the routines, when executed, causes actions to be performed comprising:
receiving as an input a set of time series data comprising a series of time values corresponding to one or more types of operations performed on an information technology (IT) platform;
determining a plurality of time difference values for the set of time series data, wherein each time difference value comprises the time between different sequential operations performed on the IT platform;
in an iterative loop:
characterizing a set of clusters;
sorting the time difference values into respective clusters; and
processing the clusters to remove clusters containing outlier time difference values;
exiting the iterative loop when no further clusters are determined to be removable or the number of total time difference values fall below a threshold value, wherein the output from the iterative loop upon exiting comprises a pre-processed dataset;
configuring one or more time series analytic routines based on the pre-processed dataset to specify a final dataset;

calculating one or more measures of the fit of each respective trained model;
selecting a final trained model for predicting future requests of the one or more types of operation based on the one or more measures of the fit for each trained model.

2.	(original)  The processor-based system of claim 1, wherein the IT platform comprises a client instance of a cloud-based platform and the one or more operations were scheduled or requested by a user of the client instance.

3.	(original)  The processor-based system of claim 1, wherein the series of time values comprise timestamps for the respective one or more operations. 

4	(original)  The processor-based system of claim 1, wherein characterizing the clusters comprises specifying a number of clusters and a range of each cluster.

5.	(original)  The processor-based system of claim 1, wherein processing the clusters to remove clusters containing outlier time difference values comprises evaluating each cluster based upon a discard threshold value. 



7.	(original)  The processor-based system of claim 1, wherein the at least two time series analytic routines comprise one or both of a linear regression analytic routine or a random forest analytic routine.

8.	(original)  The processor-based system of claim 1, wherein the one or more measures of the fit of each model comprise one or both of root mean squared error or mean absolute error.

9.	(original)  The processor-based system of claim 1, wherein the routines, when executed, causes further actions to be performed comprising:
using the final trained model to predict a next occurrence of the one or more types of operation; and
managing scheduling of the one or more type of operations or other operations based on the predicted next occurrence.

10.	(currently amended)	A processor-implemented method for predicting occurrence of an information technology (IT) operation, comprising:
receiving as an input a set of time series data comprising a series of time values corresponding to one or more types of operations performed on an information technology (IT) platform;

pre-processing the set of time series data to remove time observations associated with outlier time difference values to derive a pre-processed dataset, wherein pre-processing the set of time series data comprises the acts of :
in an iterative loop:
characterizing a set of clusters;
sorting the time difference values into respective clusters; and
processing the clusters to remove clusters containing outlier time difference values; and 
exiting the iterative loop when no further clusters are determined to be removable or the number of total time difference values fall below a threshold value, wherein the output from the iterative loop upon exiting comprises the pre-processed dataset; 
configuring one or more time series analytic routines based on the pre-processed dataset to specify a final dataset;
processing the final data set using at least two time series analytic routines each generating a respective trained model;
calculating one or more measures of the fit of each respective trained model;
selecting a final trained model for predicting future requests of the one or more types of operation based on the one or more measures of the fit for each trained model.








12.	(currently amended)  The method of claim 10 

13.	(currently amended)  The method of claim 10 

14.	(original)  The method of claim 10, wherein the at least two time series analytic routines comprise machine learning routines.



16.	(currently amended)  A method for selecting a model for predicting information technology (IT) operations, comprising:
pre-processing a set of time series data to derive a pre-processed dataset by performing the acts of :
in an iterative loop:
characterizing a set of clusters;
sorting a plurality of time difference values into respective clusters; and
processing the clusters to remove clusters containing outlier time difference values; and 
exiting the iterative loop when no further clusters are determined to be removable or the number of total time difference values fall below a threshold value, wherein the output from the iterative loop upon exiting comprises the pre-processed dataset
processing the pre-processed data set comprising time difference values using at least two time series analytic routines each generating a respective trained model, wherein each time difference value comprises the time between different sequential operations performed on an IT platform;

comparing the RMSE or MAE for each respective trained model; and
based on the comparison of the RMSE or MAE, selecting a final trained model for predicting future requests of one or more types of operation to be performed on the IT platform.

17.	(canceled)  

18. 	(original)  The method of claim 16, wherein the IT platform comprises a client instance of a cloud-based platform and the one or more operations were scheduled or requested by a user of the client instance. 

19.	(original)  The method of claim 16, wherein the at least two time series analytic routines comprise one or both of a linear regression analytic routine or a random forest analytic routine.

20.	(original)  The method of claim 16, further comprising:
using the final trained model to predict a next occurrence of the one or more types of operation; and


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

                The prior art fails to disclose in the context of the claimed invention: 

“determining a plurality of time difference values for the set of time series data, wherein each time difference value comprises the time between different sequential operations performed on the IT platform; 
in an iterative loop: characterizing a set of clusters; sorting the time difference values into respective clusters; and processing the clusters to remove clusters containing outlier time difference values; 
exiting the iterative loop when no further clusters are determined to be removable or the number of total time difference values fall below a threshold value, wherein the output from the iterative loop upon exiting comprises a pre- processed dataset; 
configuring one or more time series analytic routines based on the pre- processed dataset to specify a final dataset; 
processing the final data set using at least two time series analytic routines each generating a respective trained model;   calculating one or more measures of the fit of each respective trained model; 
selecting a final trained model for predicting future requests of the one or more types of operation based on the one or more measures of the fit for each trained model."
	Weka Tutorial- discloses the open source tool for preprocessing, applying machine learning algorithms and generating visualizations. 

	Sainani et al. U.S. Patent Application Publication 2017/0243132- discloses a method for processing data for machine learning analysis by training ML models and generating analysis of the results. 
	Lin U.S. Patent Application 2012/0284213 – discloses a method for selecting predictive model based on accuracy scores.  
The prior art fails to disclose the elimination of clusters based on the presence of outliers for the selection of a predictive model as recited. The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Relevant Prior art:
Bryc et al. U.S. Patent Application Publication- discloses predictive logic that uses a dataset to predict computing events. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JMC/Examiner, Art Unit 2459        

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459